Citation Nr: 0534584	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and delusional behavior.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes the VA Forms 9, Appeal to Board of Veterans' 
Appeals, submitted by the veteran in February 2004, March 
2004, and April 2004 variously requested a Board hearing in 
Washington, DC or a Travel Board hearing.  However, April 
2004 correspondence from the veteran's representative 
indicated that the veteran was unable to attend any hearing 
due to his age and health and that the hearing request was 
withdrawn.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's service medical records, with the exception 
of the July 1946 separation examination report, are not 
available. 

3.  There is no evidence of a chronic psychiatric disorder at 
separation from service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's current 
psychiatric disorder and his period of active duty service 
from September 1944 to July 1946.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include depression and delusional behavior, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran alleges that he incurred a 
psychiatric disorder in service as a result of exposure to 
explosions from tank and Howitzer gunfire.  He asserts that 
these explosions "shattered" his nervous system, that he 
received treatment in service, and that he continued to 
receive treatment after service for a psychiatric disorder.  

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
The RO has made numerous requests for service medical 
records, which were unsuccessful.  The claims folder does 
contain the report of the veteran's July 1946 separation 
examination, which was negative for any psychiatric 
disability.  Therefore, even assuming the veracity of the 
veteran's report of in-service psychiatric treatment, on the 
basis of available record, the Board cannot conclude that he 
suffered from any chronic psychiatric disability in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-95.    

Similarly, assuming the veteran had in-service psychiatric 
treatment, the evidence of record does not reflect continuity 
of symptomatology after service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 496-97.  In various 
statements, both the veteran and his spouse have related that 
the veteran experienced symptoms since service.  However, 
there is no evidence of record reflecting any psychiatric 
treatment or diagnosis until 1984, some 38 years after the 
veteran's separation from service, when the veteran presented 
for treatment at the VA Medical Center in Houston.  The 
diagnoses at that time included major depression and 
dysthymic disorder.  Thereafter, there is evidence of private 
psychiatric treatment in 1985 with diagnoses of major 
affective disorder and depression.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The record indicates that the veteran was deemed disabled by 
the Social Security Administration for purposes of disability 
benefits effective from 1986 due to diagnosed affective 
disorders, including depression.  The veteran contends that 
this information supports his claim for service connection.  
The Board notes that the Social Security Administration 
destroyed the veteran's disability file, so that the 
associated medical records are not available for review.  
However, the information received from the Social Security 
Administration fails to demonstrate any diagnosed disability 
prior to 1986.  In an April 1968 statement, the veteran's 
spouse indicated that the veteran had been disabled for 
Social Security purposes since 1968.  The information of 
record does not support this assertion, which appears to be 
an error, transposing the numbers from "1986."  

In any event, assuming the veracity of the statement, a 
finding of disability from 1968, 22 years after the veteran's 
separation from service, would still offer little probative 
evidence to link the veteran's disability to service.       

The veteran has indicated that he received treatment from 
1946 to 1981 from his family physician.  However, he also 
indicated that the physician had since passed away and his 
records are not available, such that confirmation of 
treatment is not possible.    

On this point, the Board also notes that, although there is 
no clear diagnosis of record of a psychosis, the veteran was 
shown at some point to exhibit delusional behavior.  To the 
extent such behavior may be indicative of psychosis, the 
Board again emphasizes that there is no medical evidence of 
psychiatric disability until 1984, well beyond the 
presumptive period for chronic disease.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).     

Finally, the Board finds no competent evidence of a nexus 
between the veteran's psychiatric disorder and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is no 
opinion from a qualified medical or psychiatric professional 
that establishes a relationship between the veteran's 
psychiatric disorder and his period of service.  Absent such 
evidence, service connection cannot be established.  

The veteran has offered his personal opinion that his 
psychiatric disorder is related to service, specifically, 
repeated exposure to loud explosions.  However, he is a lay 
person, not trained in medicine or psychiatry, and as such is 
not competent to offer an opinion on matters requiring 
medical expertise.  Accordingly, his assertion as to etiology 
of his psychiatric disorder is no competent evidence required 
to establish service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, to include depression and delusional 
behavior.  38 U.S.C.A. § 5107(b).  That is, absent competent 
evidence of a psychiatric disorder in service or competent 
evidence of a nexus between a psychiatric disorder and 
service, the evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor. Id.  The appeal 
is denied.        

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2003 and August 2005, as well as information 
provided in the August 2003 rating decision and January 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the January 2004 
statement of the case, as well as supplemental statements of 
the case issued in October 2005 and November 2005, includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  The Board notes that 
the RO provided initial VCAA notice in May 2003, prior to the 
August 2003 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In addition, the 
August 2005 VCAA letter and supplemental statement of the 
case conform to 38 C.F.R. § 3.159(b)(1) and ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the December 2005 Informal Brief, the veteran's 
representative argues that the RO has not provided the 
veteran specific notice of what evidence was needed to 
establish service connection.  However, the Board's review of 
the claims folder reveals, as discussed above, specific 
advice to the veteran in VCAA letters and the rating 
decision, statement of the case, and supplemental statements 
of the case concerning the evidence needed to substantiate 
the claim, i.e., evidence of a current disability, evidence 
of an injury or disease in service, and evidence of a nexus 
between the current disability and service.  The Board is 
satisfied that the notice was sufficiently specific to 
adequately inform the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and attempted to secure 
service medical records.  As noted above, service medical 
records, with the exception of the separation examination, 
are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were destroyed in the fire at 
that facility in 1973.  Where service medical records are 
presumed destroyed, this duty is heightened and includes the 
obligation to search for alternate medical records.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  The RO attempted 
to secure records from the Surgeon General's Office, but was 
informed in June 2003 that there were no such records 
available.  The RO also requested morning and sick reports 
for the period identified by the veteran, but was again 
advised in August 2003 that there was nothing of any 
relevance.  The Board is satisfied that the RO has taken all 
necessary steps to secure service medical records and, given 
the responses from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  
    
The veteran has provided additional VA medical records, a 
statement from a VA physician's assistant, private medical 
records, private insurance billing statements, and numerous 
personal statements from himself and his wife.  He has not 
authorized VA to obtain any other private evidence.  In 
addition, following the March 2005 Board remand, the veteran 
personally requested from the Social Security Administration 
documents associated with his disability claim.  He provided 
the RO with copies of the responses received.    

In the December 2005 Informal Brief, the veteran's 
representative argues that VA has not complied with its duty 
to assist because it has not secured for the veteran a VA 
examination to determine the etiology of the psychiatric 
disorders with which he has been diagnosed or an examination 
to determine whether the veteran has post-traumatic stress 
disorder.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record 
(1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

The Board finds that the duty to secure an examination and 
opinion is not triggered in this case.  First, there is 
absolutely no competent evidence that the veteran has a 
diagnosis of PTSD or exhibits recurrent symptoms of PTSD.  
Second, although the veteran has been diagnosed as having 
other psychiatric disorders, as discussed above, there is 
simply no competent evidence that links those disorders to 
service.  Absent some such evidence of a connection to 
service, VA has no obligation to secure the medical opinion 
sought by the veteran's representative.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. 
§ 5103A(d)).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

The veteran's representative also argues that the RO failed 
to comply with the Board's March 2005 remand instruction to 
secure the veteran's disability claim records from the Social 
Security Administration.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Although it does appear that the RO did not in 
fact issue a request for records to the Social Security 
Administration, the veteran himself did so following the 
remand and provided copies of the responses to the RO.  As 
discussed above, the disability file has been destroyed.  The 
veteran's representative has not suggested how the veteran 
would benefit from a remand to the RO for an additional 
request for the destroyed file.  Therefore, although the RO 
has not technically complied with the Board's remand, the 
Board finds no prejudice to the veteran in this case that 
would require a remand.  See Soyini v. Derwinski, 
1 Vet. App. 541 (1991) (the Court would not require strict 
adherence to technical requirements and impose additional 
burdens on VA when there was no benefit flowing to the 
claimant).


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression and delusional behavior, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


